DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 35 comprise the limitation “wherein the amount of polyethylene is less than 5%.” This limitation is indefinite since it is unclear whether the percentage is referring to solely within the block copolymer component or within the entirety of the “porous membrane” and “the fiber in a porous polymeric membrane.” In efforts to further the prosecution the limitation will be interpreted as referring to the entirety of the article, as written. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 27-28 and 30-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN. 5,236,963 to Jacoby.
Regarding Claims 23, 27-28 and 30-33
	Jacoby teaches a porous membrane comprising at least one polyolefin combined with at least one block copolymer made of polyethylene and polypropylene, wherein polypropylene is 
Regarding “for use in a waterproof or water-resistant textile,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding “made by a dry-stretch process” this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN. 5,236,963 to Jacoby as applied to claims 23, 27-28 and 30-33 above.
Regarding Claim 24
	As set forth above, Jacoby teaches that the composition comprises 30 to 65% of the ethylene/propylene block copolymer having ethylene content of 10-50% (Id.). Therefore the total amount of ethylene ranges from 3 to 32.5% of the porous membrane. Alternatively, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional porous membrane composition based on the totality of the teachings of Jacoby.

Claims 34 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0029098 to Ashbaugh in view of Jacoby.
Regarding Claims 34 and 38-40
	Ashbaugh teaches a copolymer which may be formed into films, fibers and/or fiber layers (woven, nonwoven, etc.) and used for membranes, medical items and/or medical garments, comprising greater than 80% of polypropylene and less than 8% of polyethylene 
	Ashbaugh does not specifically teach that the polyethylene/polypropylene copolymer is a block copolymer. However, Jacoby teaches a polymer composition for a porous membrane comprising at least one polyolefin combined with at least one block copolymer made of polyethylene and polypropylene, wherein polypropylene is present in an amount of 50-90% (ethylene content of 10-50%), which overlaps the claimed range of 90-97% (Jacoby, abstract, column 9, line 60- column 10, line 20). Jacoby teaches that the membrane is made of from 30 to 65 parts by weight of block copolymer in relation to 100 parts by weight total ingredients, which overlaps the claimed range of 5 to 30% (Id.). Jacoby teaches that the composition forms a microporous film that exhibits improved extensibility and is useful in forming medical apparel (Id., column 2, lines 34-41). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the copolymer fibers of Ashbaugh, and utilizing the improved block copolymer composition of Jacoby, motivated by the desire to form a conventional copolymer composition for medical garments possessing improved extensibility. 
Regarding “for use in a waterproof or water-resistant textile,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably .  
Claim 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashbaugh in view of Jacoby as applied to claims 34 and 38-40 above.
Regarding Claim 35
	As set forth above, The prior art combination teaches that the composition comprises 30 to 65% of the ethylene/propylene block copolymer having ethylene content of 10-50% (Jacoby, abstract, column 9, line 60- column 10, line 20). Therefore the total amount of ethylene in the fiber ranges from 3 to 32.5%. Alternatively, it would have been obvious to one of ordinary skill to adjust, vary and optimize the range, such as within the claimed range, motivated by the desire to form a conventional porous membrane composition based on the totality of the teachings of the prior art combination.

Claims 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ashbaugh.
Regarding Claims 41-43
Ashbaugh teaches a copolymer which may be formed into films, fibers and/or fiber layers (woven, nonwoven, etc.) and used for membranes, medical items and/or medical garments, comprising greater than 80% of polypropylene and less than 8% of polyethylene which overlaps the claimed range of between 90 and 97% of polypropylene and less than 5% of polyethylene (Ashbaugh, abstract, paragraph [0045], claims 1 and 2). Ashbaugh teaches that 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Response to Arguments
Applicant’s arguments with respect to claim(s) 23-24, 27-28, 30-35 and 37-40 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed October 26, 2021 with respect to claims 41-43 have been fully considered but they are not persuasive. Applicant does not appear to argue the rejection of claims 41-43, since the arguments are drawn primarily to the dry-stretch process. Claims 41-43 do not include said processing limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/VINCENT TATESURE/             Primary Examiner, Art Unit 1786